Case 1:16-cv-03948-ENV-SMG Document 105 Filed 04/22/19 Page 1 of 1 PageID #: 4403

                                          SIDLEY AUSTIN LLP
                                          787 SEVENTH AVENUE
                                          NEW YORK, NY 10019
                                          +1 212 839 5300
                                          +1 212 839 5599 FAX


                                          AMERICA • ASIA PACIFIC • EUROPE                                               BNAGIN@SIDLEY.COM
                                                                                                                        +1 212 839 5911




                                                                  April 22, 2019
  By ECF

  Hon. Steven M. Gold
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Joseph Washington et al. v. U.S. Dep’t of Housing and Urban Development
                 (HUD) et al., 16-CV-03948 (ENV) (SMG)

  Dear Magistrate Judge Gold:

          We represent Defendants Caliber Home Loans, Inc., and U.S. Bank Trust, National
  Association, not in its individual capacity but solely as trustee for LSF9 Master Participation Trust
  (together, “Caliber Defendants”). With Plaintiffs’ counsel’s permission, we write to advise the
  Court that the parties have reached agreements in principle to resolve the claims of Plaintiffs
  Joseph Washington, St. Clair Blackett, and Lucille Mason against the Caliber Defendants (which
  are the sole claims asserted against the Caliber Defendants).

         The parties will submit a stipulation of dismissal as to Plaintiffs Washington, Blackett,
  and Mason once the written settlement agreements are finalized. Plaintiffs’ counsel have
  informed us that they intend to seek to add plaintiffs to the action. Counsel for the Caliber
  Defendants reserve all rights to object to any such effort and will respond to any such
  development at the appropriate time.

         Thank you for your consideration.

                                                                          Respectfully submitted,


                                                                          /s/ Benjamin R. Nagin


                                                                          Benjamin R. Nagin


  cc: All counsel of record (by ECF)


                        Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
